Title: To James Madison from William Jarvis, 28 February 1803 (Abstract)
From: Jarvis, William
To: Madison, James


28 February 1803, Lisbon. Encloses a semiannual shipping report for the last half year. Hopes his method of making out port charges renders them comprehensible. Notes additional charges from Belém for a vessel under quarantine. Charges are paid by all friendly nations and by Portuguese vessels not engaged in colonial trade. Has found that American shipping is on as good a footing as that of any other nation. The treaty between Portugal and Russia stipulates favorable duties, but “the few Vessels of the one, and the indolence of the other” have prevented either country from benefiting. Trade between Portugal and the Baltic “is divided among the English, Swedes, Danes & Americans,” who are all on the same footing. Excepting exclusive trade to the colonies and to India, the Portuguese flag has no advantage “over that of every friendly nation.” Encloses an account of money spent on seamen, couriers from Simpson, dispatches from Spain, and customary Christmas donations to servants. Rumor asserts General Lannes’s return but nothing is said about a change of ministry. Jarvis fears that if Lannes is supported by France he will be so influential as to injure other nations. The president’s speech, which “breaths the purest Spirit of Patriotism” and is devoid of “foreign partiality,” would have been assumed to have silenced “even his most inveterate opponents” by one who did not know the “temper of party” in the U.S. Sees by recent newspapers that “the opposition still continue their abuse, altho’ they are reduced to a pretty narrow field; New Orleans appearing to be their only Text.” Their only object is “to bespatter,” since they know “a War on that account, would be a very unpopular thing in the Maritime States, particularly the Eastern.” If they believed the president favored war, “they would be the first persons to raise a Hue and cry against it” and to accuse him of “sacrificing the Maritime States to the Interest of his Western friends.” The speech completely refutes “the idle abuse” of Federalist newspapers. “Instead of sapping the Constitution, annihilating the Funding System, destroying the Navy, sacrificing our Country to foreign influence, & introducing anarchy and irreligion, with all the attendant evils, we find the constitution maintained,… the Navy in a State of improvement,… & the interest of our Country steadily pursued both at home and in our foreign relations; but I must be silent, as to the funding System, It’s adorers really having more right to complain than they were aware of, as in a few Years, the œconomy that has been introduced ⟨will⟩ without doubt, annihilate this national blessing.” The Federalists would have preferred to see the system fail so as to gather recruits to their cause by appealing to the people’s passions and fears. “Their writings appear to discover the Temper of a bigot, who should renounce the Joys of Paradise because he was not conducted thither by one of his own persuasion.” Has confidence that the president’s wisdom and love of country will cause him to pursue such measures “as under existing Circumstances and the probable course of events” will be for “the permanent interest of our Country.”
 

   
   RC and enclosure (DNA: RG 59, CD, Lisbon, vol. 2). RC 6 pp. Docketed by Wagner as received 5 May. For surviving enclosure, see n. 3. Also filed with the RC is a copy of Jarvis to Almeida, 10 Feb. 1803 (2 pp.), expressing “great Satisfaction” at the decision to admit U.S. vessels.



   
   For a duplicate copy of this report, see Jarvis to JM, 15 Mar. 1803, n. 3.



   
   For the Russo-Portuguese treaty, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:482 n. 5.



   
   Jarvis’s account (2 pp.) is dated 31 Dec. 1802.



   
   A full transcription of this document has been added to the digital edition.

